DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered. Pursuant to said request no new claims have been added, amended or cancelled. Accordingly, claims 1-19 are pending in this office action.
 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-7, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,856,894 (hereinafter Bodin) in view of  US 2015/0317924 (hereinafter Park) 


As for claim 1 Bodin discloses: A system, comprising: a mobile device, wherein the mobile device comprises: at least one communication means, wherein the communication means is capable of communicating between robotic mobile vehicles and humans using a messaging 
Bodin does not explicitly disclose: wherein the communication means is capable of communicating among robotic mobile vehicles. Park however discloses wherein the communication means is capable of communicating among robotic mobile vehicles (See paragraph 0005 note the system discloses using more than one UAV to write the message, an artisan of ordinary skill in the art would understand that using more than one UAV to form a message in the sky requires communication/coordination amongst the UAVs). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Park into the system of Bodin. The modification would have been obvious because the two references are concerned with the solution to problem of UAV data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Park’s teaching would enable users of the Bodin system to have more efficient processing. 


	
	As for claim 3 the rejection of claim 1 is incorporated and further Bodin discloses: wherein the mobile device further comprises a power source (See column 8 lines 30-40).

	
	As for claim 5 the rejection of claim is incorporated and further Bodin discloses:  wherein the mobile device is configured to gain power from the power source of the mobile device (See column 8 lines 30-45 note tablets charge via their own power source.

	As for claim 6 the rejection of claim is incorporated and further Bodin discloses: wherein the mobile vehicle is a robot (See column 1 lines 34-45)

	As for claim 7 the rejection of claim is incorporated and further Bodin discloses: wherein the    mobile vehicle is an unmanned aerial vehicle (See column 1 lines 34-45 note UAV). 

	As for claim 12 the rejection of claim is incorporated and further discloses: wherein the mobile device is a mobile phone (See column 8 lines 30-40 note the touch screen devices)

	As for claim 13 the rejection of claim is incorporated and further discloses: wherein the mobile device is a tablet (See column 8 lines 30-40 note the tablet)




	Claims 15-19 are system claims substantially corresponding to the system of claims 1-14 and are thus rejected for the same reasons as set forth in the rejection of claims 1-14.

	

Claims 4, 8- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodin and Park as applied to claim 1 above and in further view of US 2015/0321758 (hereinafter Sarna)

As for claim 4 the rejection of claim is incorporated and further Sarna discloses: wherein the mobile device is configured to gain power from the power source of the mobile vehicle (See paragraphs 0048 and 0061). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Sarna into the system of Bodin and Park. The modification would have been obvious because the three references are concerned with the solution to problem of UAV data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the 


As for claim 8 the rejection of claim 1 is incorporated and further Sarna discloses: wherein the mobile vehicle is a humanoid (See paragraph 0096 note an artisan of ordinary skill in the art would understand paragraph 0096 to state that UAVs can be used in many forms besides air, including military).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Sarna into the system of Bodin and Park. The modification would have been obvious because the three references are concerned with the solution to problem of UAV data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Sarna’s teaching would enable users of the Bodin and Park system to have more efficient processing. 

As for claim 9 the rejection of claim 1 is incorporated and further Sarna discloses: wherein the mobile vehicle is an unmanned land vehicle. (See paragraph 0096 note an artisan of ordinary skill in the art would understand paragraph 0096 to state that UAVs can be used in many forms besides air, including land vehicles).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have 

As for claim 10 the rejection of claim 1is incorporated and further Sarna discloses: wherein the mobile vehicle is an unmanned underwater vehicle. (See paragraph 0096 note an artisan of ordinary skill in the art would understand paragraph 0096 to state that UAVs can be used in many forms besides air, including underwater vehicles).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Sarna into the system of Bodin and Park. The modification would have been obvious because the three references are concerned with the solution to problem of UAV data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Sarna’s teaching would enable users of the Bodin and Park system to have more efficient processing. 


As for claim 11 the rejection of claim 1 is incorporated and further Sarna discloses: wherein the mobile vehicle is an unmanned watercraft. (See paragraph 0096 note an artisan of ordinary skill in the art would understand paragraph 0096 to state that UAVs can be used in many forms besides air, including watercraft).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Sarna into the system of Bodin and Park. The modification would have been obvious because the three references are concerned with the solution to problem of UAV data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Sarna’s teaching would enable users of the Bodin and Park system to have more efficient processing. 










Response to Arguments
3.	Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.

Applicant argues:
	Claim 1 recites “the mobile vehicle comprises: a chassis.” The Office asserted that Bodin teaches the above recitation at col. 8, lines 30-40. See Office Action at page 3. Applicants respectfully disagree because Bodin is silent with respect to a chassis. Accordingly, the above fails to teach “the mobile vehicle comprises: a chassis.” Additionally, Park was not applied in a manner to cure the deficiencies of Bodin.

Examiner responds:
Examiner is not persuaded. During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969). In this case applicant has claimed “wherein the mobile vehicle is coupled to the mobile device, and the mobile vehicle comprises: a chassis; at least one actuator; and a power source.”  Examiner has clarified that the UAV 100 comprises a chassis; at least one actuator; and a power source See as noted above figure 1 showing UAV 100 includes the structure, operating system, software to operate, power source and connectivity to the remote device such as the steady stream functionality shown in column 5 lines 5-20).
Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 12, 2021